Case 2:18-cv-00788-JLR Document 23-1 Filed 06/06/19 Page 1 of 3

Honorable James L. Robart

 

 

27

 

 

 

 

[PROPOSED] ORDER GRANTING

MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - MACDONALD HOAGUE & BAYLESS
1 705 Second Avenue, Suite 1500
Seattle, . Washington 98104
Tel 206.622.1604 Fax 306. 343.3961
11539.01 mf060102

 

2
° 3
4
5
6
7 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
ALBERTA SMITH, No. 2:18-cv-00788-JLR
9
Plaintiff, fPROPOSEDT ORDER GRANTING
10 MOTION FOR LEAVE TO FILE SECOND
Vv. AMENDED COMPLAINT
11
R. ALEXANDER ACOSTA, SECRETARY OF
12 | LABOR, U.S. DEPARTMENT OF LABOR,
13 Defendants.
14
This Court having reviewed Plaintiffs Motion for Leave to File Second Amended
15
Complaint,
16
IT IS HEREBY ORDERED that Plaintiff's Motion is GRANTED. Plaintiff Alberta
17
Smith, by and through her attorneys of record, is granted leave to amend her complaint. Within
18
fourteen (14) days, Plaintiff shall the Second Amended Complaint that was attached od. as Exhibit 2
19 wh
to the Declaration of any Cartwright. Qe Ave ab Cua ALons 6 Seesli : SUSEO
20
DATED this $* 2 dayof Gane _, 2019.
PV IK
22 | James L. Robart
United States District Judge
23
i}
24
i
25
i
26
Hf

 
N

RR WNW

10
11
12

Pn no |

Case 2:18-cv-00788-JLR Document 23-1 Filed 06/06/19 Page 2 of 3

Presented by:
MacDONALD HOAGUE & BAYLESS

By:
Jesse Wing, WSBA #27751

 

- jessew@mbhb.com

Tiffany M. Cartwright, WSBA #43564
tiffanyc@mhb.com

705 Second Avenue, Suite 1500
Seattle, WA 98104

Attorneys for Plaintiff

 

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

[PROPOSED] ORDER GRANTING
MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - MACDONALD HOAGUE & BAYLESS
9 705 Second Avenue, Suite 1500
Seattle, Washington 98104
Tel 206.622.1604 Fax 206.343.3961
11539.01 m®60102

 

 

 

 
